Citation Nr: 0705857	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease.

2.  Entitlement to service connection for the post-operative 
residuals of a deviated nasal septum.

3.  Entitlement to service connection for sinusitis.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1990 to May 
1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  The appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the appellant if further action is required.

REMAND

Duty to notify

VA must provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159.  Proper notice must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the RO sent the veteran several letters since he 
filed his claim in November 2002, it has not sent a letter 
fulfilling the fourth Pelegrini II element.  On remand, a 
fully compliant VCAA notice letter needs to be sent to the 
appellant.



Service connection for a lumber spine disability 

The veteran claims that he originally injured his back while 
loading equipment on active duty in March 1993, and that it 
was aggravated by long hours lifting heavy objects, filling 
sandbags, and building bunkers.  

Service medical records reflect that no low back disability 
was noted at the time of entrance into service in January 
1990.   In June 1993, however, the veteran sought outpatient 
treatment complaining, in pertinent part, of lumbosacral pain 
and muscle spasms.  Following an examination, he was assessed 
as having stress-related musculoskeletal pain.  At his March 
1994 separation examination, the veteran reported a three-
year history of recurrent back pain, and indicated that he 
took Motrin for these symptoms.  On examination his spine was 
normal, but "recurrent back pain by [history]" was noted.  

Post-service private medical records reflect that he sought 
treatment in October 1998 for degenerative disc protrusion at 
L4-L5 and L5-S1.  In December 1998, the veteran received a 
caudal epidural steroid injection for degenerative joint 
disease of the low back.  A February 2002 CT/MRI revealed a 
posterocentral subligamentous herniation and bilateral 
foraminal narrowing at L4-5, and left posterior 
subligamentous herniation with deviation and compression of 
the left S1 nerve root sleeve (along with bilateral foraminal 
narrowing) at L5-S1.  

In light of the evidence of treatment for back symptoms in 
service, the post-service diagnoses of a low back disability 
after separation, and the reports of ongoing back pain since 
service, the Board finds that a remand is required for 
purposes of affording the veteran an orthopedic compensation 
and pension examination for his back.  See 38 C.F.R. 
§ 3.159(c)(4).

Service connection for deviated nasal septum/sinusitis

Service medical records reflect that at his January 1990 
enlistment examination, the veteran denied any history of 
sinusitis.  Examination of his nose and sinuses was normal.  
In December 1991, he reported having had two episodes of ear 
infections in the prior year.  A CT scan revealed minimal 
right ethmoid mucoperiosteal thickening and slight narrowing 
of the left infundibulum.  In March 1992, the veteran 
underwent a septoplasty, functional endoscopic sinus surgery 
with partial excision of ethmoid, and right middle 
turbinectomy.  The diagnoses noted on the surgical report 
were deviated nasal septum and right osteomeatal obstruction 
(osteocartilaginous spur).  Several days after the surgery, 
the veteran complained of nausea and a sensation that he was 
tasting blood in his throat, but two days later the surgical 
results were seen as good.  

In April 1992, the veteran sought outpatient treatment for an 
inability to breathe out of his nose, but his condition was 
described as "excellent" at a follow-up visit later that 
month.  At a July 1992 outpatient visit, the veteran 
complained of nausea, light headedness, and an irregular 
heartbeat while resting.  It was noted that his sinus was 
draining more than usual, although he had apparently had "no 
problems" since his septoplasty other than episodic mild 
congestion.  Examination revealed an erythematous left 
tympanic membrane and a normal right tympanic membrane.  
There was no sinus inflammation.  His symptoms were assessed 
as being possibly due to sinus congestion.  

In November 1992, the veteran underwent an ear, nose, and 
throat evaluation to determine his potential as an aviator 
(i.e., his ability to "valsalva").  Examination revealed 
septum midline with excellent airway and he was able to 
perform the valsalva maneuver easily.  He was seen for 
symptoms of a cold (including a clogged right nostril) in 
August 1993.  At his March 1994 separation examination, his 
sinuses and nose were normal.  

Post-service records reflect numerous nasal and sinus 
surgeries.  For example, the veteran apparently underwent a 
septoplasty in 1993, and bilateral partial lower 
turbinatectomies were conducted in 1996 because of severe 
nasal obstruction due to hypertrophy of the lower turbinates.  
He continued to seek treatment for severe nasal obstruction 
in 1997, and underwent a bilateral submucous resection of 
inferior turbinates in June 2004 for turbinate hypertrophy.  
He underwent an additional septoplasty and right posterior 
middle turbinate excision in August 2005.  

In light of the evidence of treatment for nasal and sinus 
symptoms in service and ongoing post-service sinus surgeries 
and diagnoses, the Board finds that a remand is required to 
afford the veteran an ear, nose, and throat compensation and 
pension examination with respect to his claimed nasal 
conditions.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a fully adequate 
VCAA duty to notify letter.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of any low back 
disability.  Ensure that the claims file 
is made available to the examiner, and 
that all tests and studies (including x-
rays) deemed necessary are accomplished.  
Based upon review of the claims file and 
examination of the veteran, the examiner 
is requested to answer the following 
questions:

a.  Does the veteran currently have 
a low back disability, including 
degenerative disc disease?  

b.  If the veteran has a low back 
disability, is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that this 
condition is related to an event, 
injury or disease that occurred in 
service?   If the veteran's low back 
disability includes degenerative 
disc disease, is it at least as 
likely as not that this condition 
was manifested to a compensable 
degree within one year after 
discharge from active duty?  

3.  Schedule the veteran for an ear, 
nose, and throat examination to determine 
the nature and etiology of any current 
deviated nasal septum and/or sinusitis 
disabilities.  Ensure that the claims 
file is made available to the examiner, 
and that all tests and studies deemed 
necessary are accomplished.  Based upon 
review of the claims file and examination 
of the veteran, the examiner is requested 
to answer the following questions:

a.  Does the veteran currently have 
a deviated nasal symptom and/or 
sinusitis, or post-surgical 
residuals of either of these 
conditions?  

b.  If the veteran has either 
disability (or both), is it at least 
as likely as not (i.e., probability 
of at least 50 percent) that any 
current nasal condition is related 
to an event, injury, or disease that 
occurred during service?   

4.  Thereafter, readjudicate the claims 
for service connection for a lumbar spine 
disability (to include degenerative disc 
disease), for a deviated nasal septum, 
and for sinusitis.  If any of the claims 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period of time for response.  Thereafter, 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
these remanded claims, about which the veteran has the right 
to submit additional evidence and 


argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
All remands require expeditious treatment.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).

